POPE, Justice.
The trial court, after hearing, temporarily enjoined appellant from using certain property in Castle Hills for business purposes, since the property was zoned for residential uses only. Appellant urges .that the penal provision of the ordinance affords the sole instrument for enforcement, that, it is an adequate remedy, and the injunction should not have been granted.
The judgment is affirmed, since Article lOllh, Vernon’s Ann.Civ.Stats., authorizes the remedy by way of injunction. City of Corpus Christi v. Jones, Tex.Civ.App., 144 S.W.2d 388, 401.
Affirmed.